UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CORNELIUS COLEMAN, on behalf of themselves :
and all others similarly situated; LINDA HORAN,
on behalf of themselves and all others similarly
situated,

Plaintiffs,
-against-

RAILWORKS CORPORATION; KEVIN
RIDDETT; BOB CUMMINGS,

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

cane PAE

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

 

 

 

 

pare riep: MAY 12 701

 

ORDER
20 Civ. 2428 (GBD)

The fairness hearing scheduled to occur on May 13, 2021 at 10:30 a.m. shall occur as a

videoconference using the Microsoft Teams platform.

To optimize the quality of the video feed, only the Court and counsel for each party will

appear by video for the proceeding; all others will participate by telephone. Due to the limited

capacity of the Microsoft Teams system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the audio feed of the conference by

calling (917) 933-2166 and entering the conference ID 848 608 000#.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1 Use a browser other than Internet Explorer to access Microsoft Teams;
2. Position the participant’s device as close to the WiFi router as is feasible;
3 Ensure any others in the participant’s household are not using WiFi during

the period of the call;

4. Unless the participant is using a mobile telephone to access Microsoft
Teams, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

 
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of
those accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: May 12, 2021
New York, New York

SO ORDERED.

Cecay B. DonaS

GEPRG B. DANIELS
ited States District Judge

 

 
